                                                                     Case 8:14-bk-11335-TA            Doc 2766 Filed 06/02/21 Entered 06/02/21 17:16:24         Desc
                                                                                                       Main Document     Page 1 of 12


                                                                     1   RICHARD M. PACHULSKI (Cal. Bar No. 90073)
                                                                         ROBERT B. ORGEL (Cal. Bar No. 101875)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         10100 Santa Monica Blvd., 13th Floor
                                                                     3   Los Angeles, CA 90067
                                                                         Telephone: (310) 277-6910
                                                                     4   Facsimile: (310) 201-0760
                                                                         E-mail: rpachulski@pszjlaw.com
                                                                     5            rorgel@pszjlaw.com

                                                                     6   Attorneys for Shlomo Rechnitz

                                                                     7                                 UNITED STATES BANKRUPTCY COURT
                                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                     8                                        SANTA ANA DIVISION

                                                                     9   In re:                                                Lead Case No.: 8:14-bk-11335-TA
                                                                                                                               (Jointly Administered)
                                                                    10   Plaza Healthcare Center LLC,                          Case No. 8:14-bk-11337-TA
                                                                                                                               Case No. 8:14-bk-11358-TA
                                                                    11                    Debtor and Debtor-in-Possession.     Case No. 8:14-bk-11359-TA
                                                                                                                               Case No. 8:14-bk-11360-TA
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                                         Case No. 8:14-bk-11361-TA
                                                                                                                               Case No. 8:14-bk-11362-TA
                                                                    13                                                         Case No. 8:14-bk-11363-TA
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                                                                               Case No. 8:14-bk-11364-TA
                                                                    14       Affects All Debtors                               Case No. 8:14-bk-11365-TA
                                                                                                                               Case No. 8:14-bk-11366-TA
                                                                    15       Affects Belmont Heights Healthcare Center LLC     Case No. 8:14-bk-11367-TA
                                                                             Affects Claremont Healthcare Center Inc.          Case No. 8:14-bk-11368-TA
                                                                    16       Affects Country Villa East LP                     Case No. 8:14-bk-11370-TA
                                                                             Affects Country Villa Imperial LLC                Case No. 8:14-bk-11371-TA
                                                                    17       Affects Country Villa Nursing Center Inc.         Case No. 8:14-bk-11372-TA
                                                                             Affects Country Villa Southbay LLC                Case No. 8:14-bk-11373-TA
                                                                    18       Affects East Healthcare Center LLC                Case No. 8:14-bk-11375-TA
                                                                             Affects Los Feliz Healthcare Center LLC           Case No. 8:14-bk-11376-TA
                                                                    19       Affects Mountainside Operating Company LLC        Chapter 11 Cases
                                                                             Affects North Healthcare Center LLC
                                                                    20       Affects North Point Health & Wellness Center      MOTION TO APPROVE
                                                                              LLC                                              STIPULATION TO CONTINUE
                                                                    21       Affects Plaza Convalescent Center LP              HEARING ON MOTION TO STRIKE
                                                                             Affects Plaza Healthcare Center LLC               BY SHLOMO RECHNITZ
                                                                    22       Affects RRT Enterprises LP
                                                                             Affects Sheraton Healthcare Center LLC            [Relates to Docket No. 2652]
                                                                    23       Affects South Healthcare Center LLC
                                                                             Affects Westwood Healthcare Center LLC            Current Hearing:
                                                                    24       Affects Westwood Healthcare Center LP             Date: June 23, 2021
                                                                             Affects Wilshire Healthcare Center LLC            Time: 10:00 a.m.
                                                                    25                                                         Place: Courtroom 5B
                                                                                          Debtors and Debtors-in-Possession.           411 West Fourth Street
                                                                    26                                                                 Santa Ana, CA 92701
                                                                                                                               Judge: Hon. Theodor C. Albert
                                                                    27

                                                                    28


                                                                         DOCS_LA:338123.2 73538/001
                                                                     Case 8:14-bk-11335-TA            Doc 2766 Filed 06/02/21 Entered 06/02/21 17:16:24                           Desc
                                                                                                       Main Document     Page 2 of 12


                                                                     1           Movant Shlomo Rechnitz (“Rechnitz” or “Movant”) hereby files this motion requesting that

                                                                     2   the Court approve the Stipulation to Continue Hearing on Motion to Strike by Shlomo Rechnitz

                                                                     3   attached hereto as Exhibit “1” (the “Stipulation”)1 seeking to continue the hearing on the Motion to

                                                                     4   Strike by Shlomo Rechnitz [Docket No. 2652] (the “Motion to Strike”), as follows:

                                                                     5           1.       On July 6, 2018, Movant Rechnitz filed the Motion to Strike [Docket No. 2652] in the

                                                                     6   case of Plaza Healthcare Center LLC (Lead Case No. 8:14-bk-011335-TA), and all of the other

                                                                     7   eighteen jointly administered and affiliated reorganized debtors in the above-captioned, jointly

                                                                     8   administered, chapter 11 bankruptcy cases (collectively, the “Debtors” or “Reorganized Debtors”)

                                                                     9   seeking, inter alia, an order striking certain matters as to filings in this Court by the California

                                                                    10   Department of Health Care Services (“DHCS”) and the California Department of Public Health

                                                                    11   (“CPDH, and collectively with DHCS, the “State of California”) in the cases of the Reorganized
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Debtors.

                                                                    13           2.       The Motion to Strike was initially self-calendared for hearing on August 1, 2018 at
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14   10:00 a.m. in Courtroom 5D before the above-entitled Court.

                                                                    15           3.       Before August 1, 2018, DHCS and CDPH requested that Rechnitz and the

                                                                    16   Reorganized Debtors agree to a brief continuance and, upon submitting a stipulation and motion, this

                                                                    17   Court continued the hearing on the Motion to Strike to November 7, 2018 at 10:00 a.m., at which

                                                                    18   time also was set for continued hearing the Reorganized Debtors’ motion to close these bankruptcy

                                                                    19   cases (the “Case Closing Hearing”).

                                                                    20           4.       On August 1, 2018, DHCS and CDPH filed the California Department of Public

                                                                    21   Health's and California Department Of Health Care Services' Opposition to the Motion to Strike

                                                                    22   [Docket No. 2670].

                                                                    23           5.       On November 2, 2018, substantially simultaneously with the filing by the

                                                                    24   Reorganized Debtors of a stipulation with Rechnitz to further continue the Case Closing Hearing,

                                                                    25   Rechnitz, DHCS, CDPH and the Debtors also filed a stipulation (Docket No. 2681) to continue the

                                                                    26
                                                                         1
                                                                           Counsel from the Attorney General of California for the California Department of Health Care Services and California
                                                                    27   Department of Public Health conveyed to Rechnitz and the Debtors the State of California’s agreement to the Stipulation
                                                                         by email. Logistics precluded attaching a fully executed form of the Stipulation hereto and such will be filed within a
                                                                    28   few days after the filing and service of this Motion.

                                                                                                                                    2
                                                                         DOCS_LA:338123.2 73538/001
                                                                     Case 8:14-bk-11335-TA            Doc 2766 Filed 06/02/21 Entered 06/02/21 17:16:24          Desc
                                                                                                       Main Document     Page 3 of 12


                                                                     1   hearing on the Motion to Strike (which Rechnitz and the Reorganized Debtors requested be set at the

                                                                     2   same time and date as the continued Case Closing Hearing). By its order (Docket No. 2687), the

                                                                     3   Court continued the hearing on the Motion to Strike to March 13, 2019, the same time as the

                                                                     4   continued hearing set for the Case Closing Motion.

                                                                     5           6.       Prior to the hearing on March 13, 2019, Rechnitz and the Reorganized Debtors agreed

                                                                     6   to continue further the Case Closing Hearing and Rechnitz, the Reorganized Debtors, DHCS and

                                                                     7   CDPH agreed to further continue the hearing on the Motion to Strike each for approximately six (6)

                                                                     8   months. The Court further continued the Case Closing Hearing and the hearing on the Motion to

                                                                     9   Strike to September 11, 2019, at 10:00 a.m.

                                                                    10           7.       Prior to the hearing on September 11, 2019, Rechnitz and the Reorganized Debtors

                                                                    11   agreed to continue further the Case Closing Hearing for approximately three (3) months. The Court
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   further continued the Case Closing Hearing and the hearing on the Motion to Strike to December 11,

                                                                    13   2019, at 10:00 a.m.
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14           8.       Prior to the hearing on December 11, 2019, Rechnitz and the Reorganized Debtors

                                                                    15   agreed to continue further the Case Closing Hearing for approximately six (6) months. The Court

                                                                    16   further continued the Case Closing Hearing and the hearing on the Motion to Strike to June 3, 2020,

                                                                    17   at 10:00 a.m.

                                                                    18           9. Prior to the hearing on June 3, 2020, Rechnitz and the Reorganized Debtors agreed to

                                                                    19   continue further the Case Closing Hearing for approximately six (6) months, and they and CDPH

                                                                    20   agreed to have the hearing on the Motion to Strike continued to the same date. The Court further

                                                                    21   continued the Case Closing Hearing and the hearing on the Motion to Strike to December 2, 2020, at

                                                                    22   10:00 a.m.

                                                                    23           10. Prior to the hearing on December 2, 2020, Rechnitz and the Reorganized Debtors agreed

                                                                    24   to continue further the Case Closing Hearing for approximately six (6) months, and they and CDPH

                                                                    25   agreed to have the hearing on the Motion to Strike continued to the same date. The Court further

                                                                    26   continued the Case Closing Hearing and the hearing on the Motion to Strike first to June 9 and then

                                                                    27   to June 23, 2021, at 10:00 a.m.

                                                                    28

                                                                                                                           3
                                                                         DOCS_LA:338123.2 73538/001
                                                                     Case 8:14-bk-11335-TA            Doc 2766 Filed 06/02/21 Entered 06/02/21 17:16:24            Desc
                                                                                                       Main Document     Page 4 of 12


                                                                     1           11. Simultaneously with the filing hereof, the Reorganized Debtors are filing a stipulation

                                                                     2   reflecting that Rechnitz and the Reorganized Debtors have agreed to continue further the Case

                                                                     3   Closing Hearing for approximately six (6) months.

                                                                     4           For all of the reasons set forth above, the Reorganized Debtors believe that approving the

                                                                     5   Stipulation, continuing the hearing on the Motion to Strike for approximately six (6) months to the

                                                                     6   same date and time as the Case Closing Hearing, and granting the other relief requested in the

                                                                     7   Stipulation is in the best interests of these estates.

                                                                     8           WHEREFORE, Movant therefore respectfully requests that the Court approve the

                                                                     9   Stipulation, continue the hearing the Motion to Strike for approximately six (6) months to the same

                                                                    10   date and time as the Case Closing Hearing, and grant the other relief requested in the Stipulation.

                                                                    11   Dated: June 2, 2021                                  PACHULSKI STANG ZIEHL & JONES LLP
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12

                                                                    13                                                        By: /s/ Robert B. Orgel___________
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                                                                                 Robert B. Orgel
                                                                    14                                                           Attorneys for Shlomo Rechnitz

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                                  4
                                                                         DOCS_LA:338123.2 73538/001
Case 8:14-bk-11335-TA   Doc 2766 Filed 06/02/21 Entered 06/02/21 17:16:24   Desc
                         Main Document     Page 5 of 12




                         EXHIBIT 1
                                                                     Case 8:14-bk-11335-TA            Doc 2766 Filed 06/02/21 Entered 06/02/21 17:16:24        Desc
                                                                                                       Main Document     Page 6 of 12


                                                                     1   Richard M. Pachulski (Cal. Bar No. 90073)
                                                                         Robert B. Orgel (Cal. Bar No. 101875)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         10100 Santa Monica Blvd., 13th Floor
                                                                     3   Los Angeles, CA 90067
                                                                         Telephone: (310) 277-6910
                                                                     4   Facsimile: (310) 201-0760
                                                                         E-mail: rpachulski@pszjlaw.com
                                                                     5            rorgel@pszjlaw.com

                                                                     6   Attorneys for Shlomo Rechnitz

                                                                     7

                                                                     8                                 UNITED STATES BANKRUPTCY COURT

                                                                     9                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                    10                                         SANTA ANA DIVISION

                                                                    11   In re:                                                Lead Case No.: 8:14-bk-11335-TA
                                                                                                                               (Jointly Administered)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Plaza Healthcare Center LLC,                          Case No. 8:14-bk-11337-TA
                                                                                                                               Case No. 8:14-bk-11358-TA
                                                                    13                    Debtor and Debtor-in-Possession.     Case No. 8:14-bk-11359-TA
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                                                                               Case No. 8:14-bk-11360-TA
                                                                    14                                                         Case No. 8:14-bk-11361-TA
                                                                                                                               Case No. 8:14-bk-11362-TA
                                                                    15                                                         Case No. 8:14-bk-11363-TA
                                                                                                                               Case No. 8:14-bk-11364-TA
                                                                    16       Affects All Debtors                               Case No. 8:14-bk-11365-TA
                                                                                                                               Case No. 8:14-bk-11366-TA
                                                                    17       Affects Belmont Heights Healthcare Center LLC     Case No. 8:14-bk-11367-TA
                                                                             Affects Claremont Healthcare Center Inc.          Case No. 8:14-bk-11368-TA
                                                                    18       Affects Country Villa East LP                     Case No. 8:14-bk-11370-TA
                                                                             Affects Country Villa Imperial LLC                Case No. 8:14-bk-11371-TA
                                                                    19       Affects Country Villa Nursing Center Inc.         Case No. 8:14-bk-11372-TA
                                                                             Affects Country Villa Southbay LLC                Case No. 8:14-bk-11373-TA
                                                                    20       Affects East Healthcare Center LLC                Case No. 8:14-bk-11375-TA
                                                                             Affects Los Feliz Healthcare Center LLC           Case No. 8:14-bk-11376-TA
                                                                    21       Affects Mountainside Operating Company LLC        Chapter 11 Cases
                                                                             Affects North Healthcare Center LLC
                                                                    22       Affects North Point Health & Wellness Center      STIPULATION TO CONTINUE
                                                                              LLC                                              HEARING ON MOTION TO STRIKE
                                                                    23       Affects Plaza Convalescent Center LP              BY SHLOMO RECHNITZ
                                                                             Affects Plaza Healthcare Center LLC
                                                                    24       Affects RRT Enterprises LP                        [Relates to Docket No. 2652]
                                                                             Affects Sheraton Healthcare Center LLC
                                                                    25       Affects South Healthcare Center LLC               Date: June 23, 2021
                                                                             Affects Westwood Healthcare Center LLC            Time: 10:00 a.m.
                                                                    26       Affects Westwood Healthcare Center LP             Place: Courtroom 5B
                                                                             Affects Wilshire Healthcare Center LLC                   411 West Fourth Street
                                                                    27                                                                Santa Ana, CA 92701
                                                                                          Debtors and Debtors-in-Possession.   Judge: Hon. Theodor C. Albert
                                                                    28


                                                                         DOCS_LA:338106.2 73538/001
                                                                     Case 8:14-bk-11335-TA            Doc 2766 Filed 06/02/21 Entered 06/02/21 17:16:24             Desc
                                                                                                       Main Document     Page 7 of 12


                                                                     1            Movant Shlomo Rechnitz (“Rechnitz”), Plaza Healthcare Center LLC (Lead Case No. 8:14-

                                                                     2   bk-11335-TA), and all of the other eighteen jointly administered and affiliated reorganized debtors

                                                                     3   in the above-captioned, jointly-administered, chapter 11 bankruptcy cases (collectively, the

                                                                     4   “Debtors” or “Reorganized Debtors”), and potential respondents the California Department of

                                                                     5   Health Care Services (“DHCS”) and California Department of Public Health (“CDPH”) respectfully

                                                                     6   represent as follows:

                                                                     7            A. On July 6, 2018, movant Rechnitz filed the Motion to Strike by Shlomo Rechnitz (the

                                                                     8   “Motion to Strike”) [Docket No. 2652] in the case of the Reorganized Debtors, originally self-

                                                                     9   calendared for hearing on August 1, 2018 at 10:00 a.m. in Courtroom 5D before the above-entitled

                                                                    10   Court seeking, inter alia, an order striking certain matters as to filings in this Court by DHCS and

                                                                    11   CDPH in the cases of the Reorganized Debtors.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            B. Before August 1, 2018, DHCS and CDPH requested that Rechnitz and the Reorganized

                                                                    13   Debtors agree to a brief continuance and, upon submitting a stipulation and motion, this Court
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14   continued the hearing on the Motion to Strike to November 7, 2018 at 10:00 a.m., at which time also

                                                                    15   was set for continued hearing the Reorganized Debtors’ motion to close these bankruptcy cases (the

                                                                    16   “Case Closing Hearing”).

                                                                    17            C. On August 1, 2018, DHCS and CDPH filed the California Department of Public Health's

                                                                    18   and California Department Of Health Care Services' Opposition to the Motion to Strike [Docket No.

                                                                    19   2670].

                                                                    20            D. On November 2, 2018, substantially simultaneously with the filing by the Reorganized

                                                                    21   Debtors of a stipulation with Rechnitz to further continue the Case Closing Hearing, Rechnitz,

                                                                    22   DHCS, CDPH and the Debtors also filed a stipulation (Docket No. 2681) to continue the hearing on

                                                                    23   the Motion to Strike (which Rechnitz and the Reorganized Debtors requested be set at the same time

                                                                    24   and date as the continued Case Closing Hearing). By its order (Docket No. 2687), the Court

                                                                    25   continued the hearing on the Motion to Strike to March 13, 2019, the same time as the continued

                                                                    26   hearing set for the Case Closing Motion.

                                                                    27            E. Prior to the hearing on March 13, 2019, Rechnitz and the Reorganized Debtors agreed to

                                                                    28   continue further the Case Closing Hearing and Rechnitz, the Reorganized Debtors, DHCS and

                                                                                                                            2
                                                                         DOCS_LA:338106.2 73538/001
                                                                     Case 8:14-bk-11335-TA            Doc 2766 Filed 06/02/21 Entered 06/02/21 17:16:24           Desc
                                                                                                       Main Document     Page 8 of 12


                                                                     1   CDPH agreed to further continue the hearing on the Motion to Strike each for approximately six (6)

                                                                     2   months. The Court further continued the Case Closing Hearing and the hearing on the Motion to

                                                                     3   Strike to September 11, 2019, at 10:00 a.m.

                                                                     4           F. Prior to the hearing on September 11, 2019, Rechnitz and the Reorganized Debtors agreed

                                                                     5   to continue further the Case Closing Hearing for approximately three (3) months. The Court further

                                                                     6   continued the Case Closing Hearing and the hearing on the Motion to Strike to December 11, 2019,

                                                                     7   at 10:00 a.m.

                                                                     8           G. Prior to the hearing on December 11, 2019, Rechnitz and the Reorganized Debtors agreed

                                                                     9   to continue further the Case Closing Hearing for approximately six (6) months. The Court further

                                                                    10   continued the Case Closing Hearing and the hearing on the Motion to Strike to June 3, 2020, at

                                                                    11   10:00 a.m.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           H. Prior to the hearing on June 3, 2020, Rechnitz and the Reorganized Debtors agreed to

                                                                    13   continue further the Case Closing Hearing for approximately six (6) months, and they and CDPH
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14   agreed to have the hearing on the Motion to Strike continued to the same date. The Court further

                                                                    15   continued the Case Closing Hearing and the hearing on the Motion to Strike to December 2, 2020, at

                                                                    16   10:00 a.m.

                                                                    17           I. Prior to the hearing on December 2, 2020, Rechnitz and the Reorganized Debtors agreed

                                                                    18   to continue further the Case Closing Hearing for approximately six (6) months, and they and CDPH

                                                                    19   agreed to have the hearing on the Motion to Strike continued to the same date. The Court further

                                                                    20   continued the Case Closing Hearing and the hearing on the Motion to Strike first to June 9 and then

                                                                    21   to June 23, 2021, at 10:00 a.m.

                                                                    22           J. Simultaneously with the filing hereof, the Reorganized Debtors are filing a stipulation

                                                                    23   reflecting that Rechnitz and the Reorganized Debtors have agreed to continue further the Case

                                                                    24   Closing Hearing for approximately six (6) months.

                                                                    25           By this stipulation, Rechnitz, DHCS, CDPH and the Debtors also seek to continue the

                                                                    26   hearing on the Motion to Strike, to be set at the same time and date as the continued Case Closing

                                                                    27   Hearing.

                                                                    28

                                                                                                                           3
                                                                         DOCS_LA:338106.2 73538/001
Case 8:14-bk-11335-TA   Doc 2766 Filed 06/02/21 Entered 06/02/21 17:16:24   Desc
                         Main Document     Page 9 of 12
            Case 8:14-bk-11335-TA                  Doc 2766 Filed 06/02/21 Entered 06/02/21 17:16:24                                       Desc
                                                    Main Document    Page 10 of 12

                                           PROOF OF SERVICE OF DOCUMENT
    I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067


    A true and correct copy of the foregoing document entitled (specify): MOTION TO APPROVE STIPULATION TO
    CONTINUE HEARING ON MOTION TO STRIKE BY SHLOMO RECHNITZ will be served or was served (a) on the
    judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
    Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
    June 2, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
    following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
    below:


                                                                                          Service information continued on attached page


    2. SERVED BY UNITED STATES MAIL:
    On (date)                      , I served the following persons and/or entities at the last known addresses in this
    bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
    States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
    mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


    3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
    for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                 , I served the
    following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
    such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
    that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
    filed.




                                                                                          Service information continued on attached page


    I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

     June 2, 2021                  Myra Kulick                                                     /s/ Myra Kulick
 Date                         Printed Name                                                    Signature




              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:280061.2 73538/001
            Case 8:14-bk-11335-TA                  Doc 2766 Filed 06/02/21 Entered 06/02/21 17:16:24                                       Desc
                                                    Main Document    Page 11 of 12
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Mailing Information for Case 8:14-bk-11335-CB
   Michael A Abramson maa@abramsonlawgroup.com                                         Matthew A Gold courts@argopartners.net
   Evan R Adams eadams@dir.ca.gov                                                      Nancy S Goldenberg nancy.goldenberg@usdoj.gov
   Russell S Balisok balisok@stopelderabuse.org                                        Michelle S Grimberg msg@lnbrb.com,
   Robert D Bass bob.bass47@icloud.com                                                  angela@lnbrb.com
   Ron Bender rb@lnbyb.com                                                             D Edward Hays ehays@marshackhays.com,
   Richard S Berger - INACTIVE - rberger@lgbfirm.com,                                   ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;
        srichmond@lgbfirm.com;emeza@lgbfirm.com                                          cmendoza@marshackhays.com;cmendoza@ecf.courtdriv
       Karl E Block kblock@loeb.com,                                                    e.com
        jvazquez@loeb.com;ladocket@loeb.com;kblock@ecf.cour                             Mark S Horoupian mhoroupian@sulmeyerlaw.com,
        tdrive.com                                                                       mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.
       Manuel A Boigues                                                                 com
        bankruptcycourtnotices@unioncounsel.net,                                        Jacqueline L James jjames@hrhlaw.com
        mboigues@unioncounsel.net                                                       Steven J Kahn skahn@pszyjw.com
       Matthew Borden borden@braunhagey.com,                                           Ivan L Kallick ikallick@manatt.com,
        kushnir@braunhagey.com;hagey@braunhagey.com;fisher                               ihernandez@manatt.com
        @braunhagey.com;theodore@braunhagey.com;hasegawa                                David I Katzen katzen@ksfirm.com,
        @braunhagey.com;szoke@braunhagey.com;baker@brau                                  schuricht@ksfirm.com
        nhagey.com;vallejo@braunhagey.com;ridge@braunhagey                              Sweeney Kelly kelly@ksgklaw.com
        .com;le@br                                                                      Gerald P Kennedy gerald.kennedy@procopio.com,
       Michael J Bujold Michael.J.Bujold@usdoj.gov                                      kristina.terlaga@procopio.com;calendaring@procopio.com
       Steven Casselberry s.casselberry@mpglaw.com,                                     ;efile-bank@procopio.com
        j.jacobs@mpglaw.com                                                             Payam Khodadadi pkhodadadi@mcguirewoods.com,
       Cheryl S Chang Chang@Blankrome.com,                                              dkiker@mcguirewoods.com
        Hno@BlankRome.com                                                               Monica Y Kim myk@lnbrb.com,
       Baruch C Cohen bcc@BaruchCohenEsq.com,                                           myk@ecf.inforuptcy.com
        paralegal@baruchcohenesq.com                                                    Nicholas A Koffroth nkoffroth@foxrothschild.com
       Michael T Delaney mdelaney@bakerlaw.com,                                        K Kenneth Kotler kotler@kenkotler.com,
        TBreeden@bakerlaw.com                                                            linda@kenkotler.com
       Marianne M Dickson MDickson@seyfarth.com,                                       Ian Landsberg ilandsberg@sklarkirsh.com,
        shobrien@seyfarth.com                                                            lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadde
       Caroline Djang caroline.djang@bbklaw.com,                                        n@sklarkirsh.com;ilandsberg@ecf.inforuptcy.com;kfrazier
        laurie.verstegen@bbklaw.com;wilma.escalante@bbklaw.c                             @sklarkirsh.com;cbullock@sklarkirsh.com
        om                                                                              Mary D Lane - SUSPENDED - mal@msk.com,
       Joseph A Eisenberg jae@jmbm.com, bt@jmbm.com                                     mec@msk.com
       Andrew L Ellis rgalvan@alelaw.com                                               Malinda Lee malinda.lee@doj.ca.gov
       Andy J Epstein taxcpaesq@gmail.com                                              Elan S Levey elan.levey@usdoj.gov,
       Oscar Estrada oestrada@ttc.lacounty.gov                                          tiffany.davenport@usdoj.gov
       Fahim Farivar fahim@farivarlaw.com,                                             Samuel R Maizel samuel.maizel@dentons.com,
        catherine@farivarlaw.com;lisa@farivarlaw.com                                     alicia.aguilar@dentons.com;docket.general.lit.LOS@dento
       Scott D Fink colcaecf@weltman.com                                                ns.com;tania.moyron@dentons.com;kathryn.howard@den
       William L Foreman wforeman@oca-law.com,                                          tons.com;joan.mack@dentons.com;derry.kalve@dentons.
        laiken@oca-law.com                                                               com
       Maryann P Gallagher mail@mpg-law.com                                            Craig G Margulies Craig@MarguliesFaithlaw.com,
       Jeffrey K Garfinkle jgarfinkle@buchalter.com,                                    Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.
        docket@buchalter.com;dcyrankowski@buchalter.com                                  com;Angela@MarguliesFaithlaw.com
       Beth Gaschen bgaschen@wgllp.com,                                                Krikor J Meshefejian kjm@lnbyb.com
        kadele@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgl                               Jessica Mickelsen Simon simonjm@ballardspahr.com,
        lp.com;lbracken@wgllp.com;bgaschen@ecf.courtdrive.co                             carolod@ballardspahr.com
        m                                                                               Kenneth Miller kmiller@pmcos.com,
       Philip A Gasteier pag@lnbrb.com                                                  efilings@pmcos.com
       Fredric Glass fglass@fairharborcapital.com                                      Benjamin Nachimson ben.nachimson@wnlawyers.com,
       Christina L Goebelsmann                                                          ben.nachimson@wnlawyers.com
        christina.goebelsmann@sba.gov
              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:280061.2 73538/001
       Case 8:14-bk-11335-TA                     Doc 2766 Filed 06/02/21 Entered 06/02/21 17:16:24                                       Desc
                                                  Main Document    Page 12 of 12
   Jennifer L Nassiri jennifernassiri@quinnemanuel.com,                              Alan Stomel alan.stomel@gmail.com,
    bdelacruz@sheppardmullin.com                                                       astomel@yahoo.com
   Tara L Newman tara.newman@doj.ca.gov                                              Jolene Tanner jolene.tanner@usdoj.gov,
   Robert B Orgel rorgel@pszjlaw.com,                                                 USACAC.criminal@usdoj.gov
    rorgel@pszjlaw.com                                                                United States Trustee (SA)
   Veronica A Pacheco BDBKInquiry@wellsfargo.com,                                     ustpregion16.sa.ecf@usdoj.gov
    BDBKInquiry@wellsfargo.com                                                        Kenneth K Wang kenneth.wang@doj.ca.gov,
   Eric S Pezold epezold@swlaw.com,                                                   Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yes
    knestuk@swlaw.com                                                                  enia.caro@doj.ca.gov
   David M Poitras dpoitras@wedgewood-inc.com,                                       Jeanne C Wanlass jcwanlass@yahoo.com
    dpoitras@jmbm.com;dmarcus@wedgewood-                                              Joshua D Wayser joshua.wayser@kattenlaw.com,
    inc.com;aguisinger@wedgewood-                                                      jessica.mickelsen@kattenlaw.com;kim.johnson@kattenla
    inc.com;jchoi@wedgewood-inc.com                                                    w.com,ecf.lax.docket@kattenlaw.com,adelle.shafer@katte
   Christopher E Prince cprince@lesnickprince.com,                                    nlaw.com
    jmack@lesnickprince.com;cprince@ecf.courtdrive.com;jna                            Brian D Wesley brian.wesley@doj.ca.gov
    varro@lesnickprince.com                                                           Andrew F Whatnall awhatnall@daca4.com
   Hanna B Raanan hraanan@marlinandsaltzman.com                                      Reilly D Wilkinson rwilkinson@scheerlawgroup.com,
   Hamid R Rafatjoo hrafatjoo@raineslaw.com,                                          rwilkinson@ecf.courtdrive.com
    bclark@raineslaw.com                                                              David J Williams dwilliams@mrllp.com,
   Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.com                                     creyes@mrllp.com
   Brett Ramsaur brett@ramsaurlaw.com,                                               Elisa B Wolfe-Donato Elisa.Wolfe@doj.ca.gov
    stacey@ramsaurlaw.com                                                             Jennifer C Wong bknotice@mccarthyholthus.com,
   Michael B Reynolds mreynolds@swlaw.com,                                            jwong@ecf.courtdrive.com
    kcollins@swlaw.com                                                                David Wood dwood@marshackhays.com,
   Jeremy V Richards jrichards@pszjlaw.com,                                           dwood@ecf.courtdrive.com;lbuchananmh@ecf.courtdrive.
    bdassa@pszjlaw.com;imorris@pszjlaw.com                                             com;kfrederick@ecf.courtdrive.com
   Mary H Rose mrose@buchalter.com                                                   Benyahou Yeroushalmi ben@yeroushalmilaw.com
   Emmanuel R Salazar                                                                Ramin R Younessi jflores@younessilaw.com,
    EMMANUEL.SALAZAR@DOJ.CA.GOV                                                        dsohn@younessilaw.com;tnoda@younessilaw.com;sgesh
   Paul R Shankman PShankman@fortislaw.com,                                           gian@younessilaw.com
    info@fortislaw.com                                                                Beth Ann R Young bry@lnbyb.com
   David B Shemano dshemano@shemanolaw.com                                           Kristin A Zilberstein
   Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com                              Kris.Zilberstein@Padgettlawgroup.com,
   Michael G Spector mgspector@aol.com,                                               BKecf@padgettlawgroup.com;Kris.Zilberstein@ecf.courtdr
    mgslawoffice@aol.com                                                               ive.com
   Adam D Stein-Sapir info@pfllc.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:280061.2 73538/001
